         Case 20-31480 Document 7 Filed in TXSB on 03/03/20 Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                              ENTERED
                                                                                                03/03/2020
IN RE:                            §
EVANGEL INTERNATIONAL FOODS, INC. §                      CASE NO: 20-31480
       Debtor                     §
                                  §                      CHAPTER 11

            ORDER TO DEBTOR-IN-POSSESSION IN A SMALL BUSINESS
                  CASE AND SETTING STATUS CONFERENCE

       Upon the filing of this case under the provisions of Chapter 11 of the Bankruptcy Code,
and pursuant to the authority granted the Court by 11 U.S.C. Section 105 authorizing the entry of
such orders as may be necessary to carry out the provisions of the Bankruptcy Code,

         IT IS ORDERED that, pursuant to 11 U.S.C. Section 1101(1), the above named Debtor,
as a debtor-in-possession (“Debtor”), shall continue in possession of its estate and, pursuant to 11
U.S.C. Sections 1107(a) and 1108, shall continue the operation of its business and management
of its property until further order of this Court;

       IT IS FURTHER ORDERED that in connection with the operation of said business, the
Debtor:

   (1) Bank Accounts. Shall close all bank accounts maintained on the date of the filing of the
       petition. All funds on deposit to the credit of the Debtor in said accounts on such date
       shall be transferred to new accounts to be opened by the Debtor. Deposits are to be made
       only in accounts within a depository approved by the United States Trustee.
   (2) Withholding Taxes; Employees. Shall segregate and hold separate and apart from all
       other funds any and all monies withheld from employees or collected from others for
       taxes, including social security taxes, under the laws of the United States or any state or
       subdivision thereof and to deposit, as required by law, all monies withheld from
       employees for social security and federal income tax withholdings.
   (3) Withholdings; Others. Shall deposit or pay promptly to any state or political
       subdivision thereof any and all monies required to be withheld or collected from others
       subsequent to the petition date, on such basis as may be required by the laws or
       ordinances of such state or political subdivision.
   (4) Closure of Books; New Books of Account. Shall close and preserve its pre-petition
       books and accounts and open and maintain new books of account showing all income and
       expenditures, receipts and disbursements of the Debtor during the Chapter 11 proceeding.
   (5) Pre-petition Debts. Shall not pay any debt or obligation incurred prior to the filing of
       the petition unless payment of such debt is specifically authorized by the Court.
   (6) Use of Cash Collateral. A debtor in possession may not use "cash collateral" without
       the consent of the secured party or authorization by this court. All cash collateral is to be
       deposited in a separate account pending the entry of a court order with respect to its
       disposition.

1/2
         Case 20-31480 Document 7 Filed in TXSB on 03/03/20 Page 2 of 2




   (7) Ordinary Course of Business. Shall not sell, lease, or otherwise dispose of property nor
       enter into any transaction outside of the ordinary course of business unless specifically
       authorized by this Court. The Debtor may buy and sell merchandise, supplies and other
       property in the ordinary course of business necessary and essential for its operation and to
       render and obtain services.
   (8) Insurance. Shall keep the property of the estate insured at a level equal to the value of
       such property and shall pay such premiums as may be or become due thereon.
   (9) Monthly Reports. Shall on or before the 20th day of each month file the Monthly
       Operating Report for the prior calendar month with the Clerk of this Court in Houston
       and, in addition, submit one copy to the Houston office of the United States Trustee and
       one copy to the Unsecured Creditors’ Committee. The report shall be filed using Official
       Form B 425C.
   (10) Administrative Expenses. Shall take all steps reasonably necessary to prevent the
       incurring of administrative expenses the payment of which will not be possible from
       funds which can be generated during the proceeding, and shall take all steps necessary to
       prevent any depletion or potential depletion of property of the estate, and shall
       immediately advise this Court and the United States Trustee if the continued operation of
       the business of the Debtor may not be in the best interest of the creditors or the Debtor.

       IT IS FURTHER ORDERED that not later than one hundred eighty (180) days after the
date of entry of the Order for Relief herein, the Debtor shall file (a) a disclosure statement
pursuant to 11 U.S.C. Section 1125, and (b) a plan of reorganization pursuant to 11 U.S.C.
Sections 1121 and 1123.

        IT IS FURTHER ORDERED that the debtor in possession, counsel for the debtor in
possession, and the United States Trustee, shall appear before the undersigned in Courtroom
403, United States Courthouse, 515 Rusk St., Houston, Texas at 11:00 a.m. on April 27,
2020, for the purpose of a status conference concerning the actions taken and progress made
toward confirmation of a plan of reorganization. Any other party in interest may appear and
participate in such status conference.

       SIGNED: 03/03/2020.


                                                 ___________________________________
                                                 Jeffrey P. Norman
                                                 United States Bankruptcy Judge




2/2
